UNITED STATES OF AMERICA
                         MERIT SYSTEMS PROTECTION BOARD


     JOHN PAUL JONES, III,                            DOCKET NUMBER
                  Appellant,                          DE-3330-15-0334-I-1

                    v.

     DEPARTMENT OF HEALTH AND                         DATE: February 2, 2016
       HUMAN SERVICES,
                 Agency.



              THIS FINAL ORDER IS NONPRECEDENTIAL 1

           John Paul Jones, III, Albuquerque, New Mexico, pro se.

           Matthew M. Vince, Washington, D.C., for the agency.


                                           BEFORE

                               Susan Tsui Grundmann, Chairman
                                  Mark A. Robbins, Member


                                        FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     denied   his    request   for   corrective   action   under   Veterans   Employment
     Opportunities Act of 1998 (VEOA). Generally, we grant petitions such as this
     one only when: the initial decision contains erroneous findings of material fact;


     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                        2

the initial decision is based on an erroneous interpretation of statute or regulation
or the erroneous application of the law to the facts of the case; the administrative
judge’s rulings during either the course of the appeal or the initial decision
were not consistent with required procedures or involved an abuse of discretion,
and the resulting error affected the outcome of the case; or new and material
evidence or legal argument is available that, despite the petitioner’s due
diligence, was not available when the record closed. See title 5 of the Code of
Federal Regulations, section 1201.115 (5 C.F.R. § 1201.115).                After fully
considering the filings in this appeal, we conclude that the petitioner has not
established any basis under section 1201.115 for granting the petition for review. 2
Therefore, we DENY the petition for review and AFFIRM the initial decision,
which is now the Board’s final decision. 5 C.F.R. § 1201.113(b).

                 NOTICE TO THE APPELLANT REGARDING
                    YOUR FURTHER REVIEW RIGHTS
      The initial decision, as supplemented by this Final Order, constitutes the
Board’s final decision in this matter. 5 C.F.R. § 1201.113. You have the right to



2
  We have considered the appellant’s arguments on review, most of which pertain to the
agency’s actions in his prior VEOA appeals and his analysis of the Board’s obligations
to veterans, and we find no basis for disturbing the initial decision. Petition for Review
File, Tab 1. On review, the appellant also asks the Board to consider whether the
“systematic refusal of Agency judges to provide [him] a hearing” is reprisal for taking
action against the agency for violating his rights under VEOA. Id. at 22. To the extent
that the appellant is claiming that the Board’s administrative judges are biased against
him, his allegations are insufficient to overcome the presumption of honesty and
integrity that accompanies administrative adjudicators. See Oliver v. Department of
Transportation, 1 M.S.P.R. 382, 386 (1980). To the extent that the appellant is
attempting to raise a generic retaliation claim under the Whistleblower Protection
Enhancement Act of 2012, by arguing that the agency retaliated against him in violation
of 5 U.S.C. § 2302(b)(9) for exercising appeal rights, the Board has no jurisdiction
under VEOA to consider this claim. See Ruffin v. Department of Treasury, 89 M.S.P.R.
396, 401 (2001) (VEOA only provides the Board with the authority to determine
whether an agency has violated a statutory or regulatory provision relating to
veteran preference).
                                                                                  3

request review of this final decision by the U.S. Court of Appeals for the Federal
Circuit. You must submit your request to the court at the following address:
                          United States Court of Appeals
                              for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439

The court must receive your request for review no later than 60 calendar days
after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
2012). If you choose to file, be very careful to file on time. The court has held
that normally it does not have the authority to waive this statutory deadline and
that filings that do not comply with the deadline must be dismissed. See Pinat v.
Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the U.S. Code, section 7703 (5 U.S.C. § 7703) (as rev. eff. Dec. 27,
2012). You may read this law as well as other sections of the U.S. Code, at our
website, http://www.mspb.gov/appeals/uscode.htm.        Additional information is
available at the court’s website, www.cafc.uscourts.gov. Of particular relevance
is the court’s “Guide for Pro Se Petitioners and Appellants,” which is contained
within the court’s Rules of Practice, and Forms 5, 6, and 11.
If you are interested in securing pro bono representation for an appeal to the U.S.
Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
                                                                                  4

Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.